Citation Nr: 1107005	
Decision Date: 02/22/11    Archive Date: 03/04/11

DOCKET NO.  08-35 463	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little 
Rock, Arkansas


THE ISSUES

1.	Entitlement to service connection for hypertension, including 
as secondary to fibromyalgia and headaches due to an undiagnosed 
illness. 

2.	Entitlement to an increased evaluation for fibromyalgia, 
currently 40 percent disabling. 

3.	Entitlement to an increased evaluation for dizziness as due to 
an undiagnosed illness, currently 10 percent disabling. 

4.	Entitlement to an increased evaluation for ears popping as due 
to an undiagnosed illness. 

5.	Entitlement to an increased evaluation for lumbosacral strain, 
currently 10 percent disabling. 

6.	Entitlement to an increased evaluation for tinnitus, currently 
10 percent disabling. 

REPRESENTATION

Appellant represented by:	Allen Grumpenberger, Agent


ATTORNEY FOR THE BOARD

A. R. Grasman, Counsel

INTRODUCTION

The Veteran served on active duty from May 1989 to November 1994.  
He had service in Southwest Asia from October 1990 to May 1991.   

This appeal comes before the Board of Veterans' Appeals (Board) 
from rating decisions issued by the Department of Veterans 
Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  
The increased rating claims were initially denied in a March 2008 
rating decision and the issue of service connection for 
hypertension was addressed in a February 2009 rating decision.  
In November 2008, the rating for fibromyalgia was increased to 40 
percent, effective November 19, 2007.  

On the VA Form 9 received in November 2008, the Veteran indicated 
that he wanted a Travel Board hearing.  In subsequent statements 
received in November 2008 and October 2009, the Veteran indicated 
that he wanted to withdraw his hearing request.  As such, the 
Veteran's hearing request is considered withdrawn and the Board 
will continue with appellate review.  38 C.F.R. § 20.702 (e) 
(2010).

The issue of entitlement to a total disability rating 
based on individual unemployability due to service-
connected disabilities (TDIU) has been raised by the 
record.  It appears that the RO addressed this issue in a 
May 2010 letter, but no further adjudication is of record.  
Therefore, the Board does not have jurisdiction over it 
and it is referred to the AOJ for further appropriate 
action.  


The issues of entitlement to service connection for hypertension, 
to include as secondary to fibromyalgia and headaches due to an 
undiagnosed illness, and the issues of entitlement to increased 
evaluations for fibromyalgia, dizziness, ear popping, and a 
lumbosacral strain are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

The Veteran's bilateral tinnitus has been assigned a 10 percent 
disability evaluation, which is the maximum evaluation allowable 
under Diagnostic Code (DC) 6260.


CONCLUSION OF LAW

An evaluation in excess of 10 percent for the service-connected 
tinnitus is precluded by law.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.1, 4.87, DC 6260 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist a claimant in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002, Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2010).  The VA General Counsel has held, 
however, that the notice and duty to assist provisions of the 
VCAA are inapplicable where undisputed facts render a claimant 
ineligible for the benefit claimed and where further factual 
development could not lead to an award.  VAOPGCPREC 5-2004 (June 
23, 2004).  As will be discussed in this decision, an evaluation 
in excess of 10 percent for bilateral tinnitus is not warranted 
as a matter of law.  Any further discussion of the VCAA with 
respect to this claim is not necessary.

Disability evaluations are determined by the application of a 
schedule of ratings, which is, in turn, based on the average 
impairment of earning capacity resulting from a given disability.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2010).  Separate 
diagnostic codes identify the evaluations to be assigned to the 
various disabilities.  

The Veteran has been service-connected for bilateral tinnitus, 
assigned a 10 percent disability evaluation, since November 23, 
1994.  In November 2007, the veteran filed the current claim for 
an increased evaluation.  In March 2008, the RO issued a rating 
action that continued the 10 percent evaluation assigned.  The 
Veteran timely appealed this denial to the Board.

Tinnitus is evaluated under DC 6260.  This diagnostic code was 
revised effective June 13, 2003.  The revisions were intended to 
codify VA's longstanding practice of assigning a single 10 
percent evaluation for recurrent tinnitus, whether the sound is 
perceived a being in one ear or both ears, or in the head.  See 
Schedule for Rating Disabilities: Evaluation of Tinnitus, 68 Fed. 
Reg. 25,822 (May 14, 2003).

This diagnostic code has not changed and continues to stipulate 
that only a single 10 percent evaluation for recurrent tinnitus 
will be assigned, whether the sound is perceived in one ear, both 
ears, or in the head.  38 C.F.R. § 4.87, DC 6260, Note 2 (2009); 
Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006) (affirming 
VA's longstanding interpretation of DC 6260 as authorizing only a 
single 10 percent rating for tinnitus, whether perceived as 
unilateral or bilateral).  Accordingly, the appeal is denied as a 
matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  


ORDER

Entitlement to an increased evaluation for bilateral tinnitus, 
evaluated as 10 percent disabling, is denied.


REMAND

In a statement submitted by the Veteran in September 2010, he 
indicated that he recently changed his primary care physician and 
recently had an appointment at the VA medical center.  The Board 
notes that the most recent VA treatment records associated with 
the claims file are dated in July 2010.  The Veteran also 
specifically requested that these records be associated with his 
claims file as part of his appeal.   

VA has a duty to assist a veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service treatment records, pertinent medical 
records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  No attempt has 
been made by the RO to obtain complete copies of the medical 
records since the Veteran's statement in September 2010.  Thus, 
these records should be obtained before deciding his appeal. 38 
C.F.R.§ 3.159(c)(2) (2010).  Therefore, the Board finds that a 
remand is necessary to obtain the most recent VA treatment 
records.  

Accordingly, the case is REMANDED for the following action:

1.	The RO should obtain the Veteran's current 
treatment records from the North Little Rock 
VA Medical Center to include records dated 
from July 2010 to the present and associate 
these records with the claims folder.  All 
reasonable attempts should be made to obtain 
such records.  If any records cannot be 
obtained after reasonable efforts have been 
made, issue a formal determination that such 
records do not exist or that further efforts 
to obtain such records would be futile, which 
should be documented in the claims file.  The 
Veteran must be notified of the attempts made 
and why further attempts would be futile, and 
allowed the opportunity to provide such 
records, as provided in 38 U.S.C.A. 
§ 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.	The RO should then readjudicate the issues 
on appeal.  If the determinations remain 
unfavorable to the Veteran, the RO should 
issue a supplemental statement of the case 
that contains notice of all relevant actions 
taken, including a summary of the evidence 
and applicable law and regulations considered 
pertinent to the issues.  An appropriate 
period of time should be allowed for response 
by the Veteran and his representative.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration, if in order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




______________________________________________
L. M. BARNARD	
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


